DETAILED ACTION
This communication is in response to the QPIDS/RCE filed on 10/04/2019.
Application No: 16/603,049.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (KR 10-2008-0113982, Publication date 2008-12-31) in view of Grossman et al. (US 20160295198 A1).

Regarding claim 1, CHO teaches an electronic device for a vehicle ([page 3, first paragraph] , e.g. The present invention relates to an apparatus and method for providing the topography and planimetic features information" more particularly" to an apparatus and method for providing the detail information for the planimetic features and topography using the camera and lidar. [page 3, third paragraph] information providing method for achieving the above-described purpose comprise the topography of the specified range using two or more cameras" left and top about the planimetic features" and the imaging stage" which takes a picture of the top right), comprising: 
a processor ([page 3, second paragraph], e.g. It is general that lidar consists of the transmitting optics (i.e. a processor transmitting) irradiating the light source like the pulse laser ) ; 	receive first image data from a first camera ([page 4, second paragraph], e.g. the control unit obtaining (i.e. receiving) the stereo-scopic image the first camera part (i.e. first image data) taking a picture of left and top about the topography of the specified range and planimetic features and the lidar part" which is arranged to be separated and provides the actual 
receive second image data from the first camera or a second camera ([page 4, second paragraph], e.g. and the second camera part, which is arranged to be separated and takes a picture of the top right about the topography of the specified range and planimetic features and the first camera part and the second camera part take a picture and planimetic features).

CHO teaches an apparatus and method for providing the detail information for the planimetic features and topography using the camera and lidar. Further, the lidar is configured to provide the actual information for the planimetic features and topography the scanning which is 3D for the planimetic features and topography. Further, the measured actual information can be the information about the depth of the height of the topography and planimetic features or the bottom of the sea. However, CHO differs from the claimed invention in not specifically and clearly describing wherein receive first sensing data from a first lidar, generate a depth image based on the first image data and the second image data, and
perform fusion of the first sensing data for each of divided regions in the depth image. 

However, in the analogous field of endeavor, Grossman teaches wherein receive first sensing data from a first lidar (0038], e.g. The receiver 140 may comprise one or more of a variety of sensors, including an imaging sensor, a video imaging sensor, an acoustic sensor, an ultrasonic sensor, a thermal imaging sensor, an electromagnetic sensor, an array of sensors, a combination thereof, and/or the like. An imaging sensor (i.e. first lidar sensor) may comprise a sensor that detects and conveys data that constitutes an image (i.e. receive first sensing data A depth sensor may be employed by devices such as, but not limited to: augmented reality headsets, augmented reality systems, mapping devices, and a 3-D mapping cameras. Depth sensors may be employed in digital photography (i.e. receiving sensing data from a lidar )), 
generate a depth image based on the first image data and the second image data ([0023], So, whereas a plenoptic camera may derive depth data through processing and comparison of multiple images (i.e. first image data and the second image data) of the same image field using various complex algorithms, embodiments of the present invention may derive depth data (i.e. generate a depth image) by independently employing simpler focus analysis mechanisms (i.e. generate a depth image based on the first image data and the second image data) to evaluate the focus status of each different volumetric segment image separately) (i.e. first and second image), 
perform fusion of the first sensing data for each of divided regions in the depth image ([0100], e.g. An embodiment may further comprise a fusion module 1850 configured to generate fused data 1885, based at least in part, on: the at least one depth data 1845 (i.e. depth image), auxiliary data 1860 of at least one of the spatial zones (i.e. sensing data for each of divides regions, e.g. defined by intersections of 1871-1878 with 1881-1886 with 1888-1889), combinations thereof, and/or the like. Fused data 1855 may comprise fused image(s). An embodiment may further comprise a fusion module 1850 configured to generate fused data 1885, based at least in part, on the depth data 1845 and at least one of the following: true image data, image recognition data, object data, object feature vectors, auxiliary data 1860, Auxiliary data 1860 may comprise data that may provide assistance and context to employing the depth data 1845. In other words, auxiliary data 1860 may be employed to simplify and/or facilitate operations employing depth data 1845. Auxiliary data 1860 (i.e. sensing data for each of divided regions) may be fused with depth data 1845). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Grossman within the method of CHO. The motivation to combine references is that the combined method provides detection of the presence of object(s) in the spatial zone(s). Further, the method provides a personal warning device including a multi-beam forming lens, a receiver, an object state estimation module, a threat analysis module, and an alert module. A personal warning device may be employed to warn a user of an approaching object that they may not otherwise see. According to some of the various embodiments, the warning may be via an emitted alert. Emitted alerts may be comprised of human sensible or device sensible emissions. Embodiments may be configured to detect objects comprising, but not limited to: person(s), car(s), animal(s), potential attacker(s), intruder(s), combinations thereof, and/or the like. The multi-beam forming lens may form multiple beams focused on different spatial zones in the environment in order for each of those beams to allow the personal warning device to detect objects in each of those spatial zones (See Grossman [0022, 0024]). 

Regarding claim 2, CHO in view of Grossman teaches all the limitations of claim 1. CHO further teaches wherein the processor is configured to: 
 acquire red-green-blue (RGB)-level data for each region of the depth image ([0099], e.g. Depth data 1845 may correlate with the distance of spatial zone(s) (e.g. defined by intersections of 1871-1878 with 1881-1886 with 1888-1889) from the sensor(s) (e.g. 1820). Depth data 1845 may be relative. In other words, depth data 1845 may provide distance information between, for example, objects, spatial zones, combinations thereof, and/or the like. (i.e. acquire data for each region of the depth image). [0048] Sensing zones (e.g., 1451 . . . 1484) may comprise a subset of sensing areas (e.g., pixels, i.e. Sensing zones (e.g., 1451 . . . 1484) may comprise a subset of sensing areas (e.g., pixels, i.e. acquire data for each region of the depth image) on the imaging sensor(s) 1492). [0052] Focal status 1495 may comprise a value(s) representing characteristics of projected in-focus object(s) in a sensing zone (e.g., 1451 . . . 1484). Values may be represented in analog and/or digital form (i.e. value represents in RGB level data). In a basic embodiment, value(s) may comprise a binary value(s) representing whether or not an in-focus projection of an object resides in a sensing zone (e.g., 1451 . . . 1484). In a more complex embodiment, value(s) may comprise a collection of values (e.g., an object state vector) that comprise various information regarding projection of object(s) in a spatial zone. Characteristics may comprise, color (I.e. RGB), texture (i.e. above combined paragraphs derived claimed limitation, namely, acquire red-green-blue (RGB)-level data for each region of the depth image ) ), 
acquire a distance value for each region of the depth image based on a table in which distance values for RGB-levels are arranged ([0099], e.g. An embodiment may further comprise a mapping module 1840 (i.e. mapping data from a database or a table) configured to generate depth data 1845 of at least two of the spatial zones (e.g. defined by intersections of 1871-1878 with 1881-1886 with 1888-1889), based at least in part, on the in-focus status. Depth data 1845 may correlate with the distance of spatial zone(s) (e.g. defined by intersections of 1871-1878 with 1881-1886 with 1888-1889) from the sensor(s) (e.g. 1820). Depth data 1845 may be relative. In other words, depth data 1845 may provide distance information between, for example, objects, spatial zones (i.e. each region of the depth image), combinations thereof, and/or the like. [0052] In a more complex embodiment, value(s) may comprise a collection of values (e.g., an object state vector) that comprise various information regarding projection of object(s) in a spatial zone. Characteristics may comprise, color (i.e. RGB), texture, location, percentage of focus, shape, combinations thereof, and/or the like (i.e. above combined paragraphs teaches limitation, namely, acquire a distance value for each region of the depth image based on a table in which distance values for RGB-levels are arranged)).

 
Regarding claim 17, CHO teaches a method of operating an electronic device for a vehicle ([page 3, first paragraph] , e.g. The present invention relates to an apparatus and method for providing the topography and planimetic features information" more particularly" to an apparatus and method for providing the detail information for the planimetic features and topography using the camera and lidar. [page 3, third paragraph] information providing method for achieving the above-described purpose comprise the topography of the specified range using two or more cameras" left and top about the planimetic features" and the imaging stage" which takes a picture of the top right), the method comprising:

first image data from a first camera ([page 4, second paragraph], e.g. the control unit obtaining the stereo-scopic image the first camera part taking a picture of left and top about the topography of the specified range and planimetic features and the lidar part" which is arranged to be separated and provides the actual information about the topography of the specified range that the first camera part ); 
receiving, by the at least one processor, second image 
data from a second camera ([page 4, second paragraph], e.g. and the second camera part, which is arranged to be separated and takes a picture of the top right about the topography of the specified range and planimetic features and the first camera part and the second camera part take a picture and planimetic features),
 receiving, by the at least one processor, first sensing data from a first lidar ([page 4, second paragraph], e.g. the control unit obtaining (i.e. receiving) the stereo-scopic image the first camera part (i.e. first image device) taking a picture of left and top about the topography of the specified range and planimetic features and the lidar part" which is arranged to be separated and provides the actual information about the topography of the specified range that the first camera part (i.e. a first lidar generating first sensing data) ).

CHO teaches an apparatus and method for providing the detail information for the planimetic features and topography using the camera and lidar. Further, the lidar is configured to provide the actual information for the planimetic features and topography the scanning which is 3D for the planimetic features and topography. Further, the measured actual information can be the information about the depth of the height of the topography and planimetic features or the bottom of the sea. However, CHO differs from the claimed invention in not specifically and clearly describing wherein 
generating, by the at least one processor, a depth image based on the first image data and the second image data; and fusing, by the at least one processor, the first sensing data for each of divided regions in the depth image.

However, in the analogous field of endeavor, Grossman teaches wherein
generating, by the at least one processor, a depth image based on the first image data and the second image data ([0023], So, whereas a plenoptic camera may derive depth data through processing (i.e. by a processor) and comparison of multiple images (i.e. first image data and the second image data) of the same image field using various complex algorithms, embodiments of the present invention may derive depth data (i.e. generate a depth image) by independently employing simpler focus analysis mechanisms (i.e. generate a depth image based on the first image data and the second image data) to evaluate the focus status of each different volumetric segment image separately) (i.e. first and second image), 
 fusing, by the at least one processor, the first sensing data for each of divided regions in the depth image ([0100], e.g. An embodiment may further comprise a fusion module 1850 configured to generate fused data 1885, based at least in part, on: the at least one depth data 1845 (i.e. depth image), auxiliary data 1860 of at least one of the spatial zones (i.e. sensing data for each of divides regions, e.g. defined by intersections of 1871-1878 with 1881-1886 with 1888-1889), combinations thereof, and/or the like. Fused data 1855 may comprise fused image(s). An embodiment may further comprise a fusion module 1850 configured to generate fused data 1885, based at least in part, on the depth data 1845 and at least one of the following: true image data, image recognition data, object data, object feature vectors, auxiliary data 1860, combinations thereof, and/or the like (i.e. perform fusion of the first sensing data for each of divided regions in the depth image). [0101] Auxiliary data 1860 may comprise data that may provide assistance and context to employing the depth data 1845. In other words, auxiliary data 1860 may be employed to simplify and/or facilitate operations employing depth data 1845. Auxiliary data 1860 (i.e. sensing data for each of divided regions) may be fused with depth data 1845). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Grossman within the method of CHO. The motivation to combine references is that the combined method provides detection of the presence of object(s) in the spatial zone(s). Further, the method provides a personal warning device including a multi-beam forming lens, a receiver, an object state estimation module, a threat analysis module, and an alert module. A personal warning device may be employed to warn a user of an approaching object that they may not otherwise see. According to some of the various embodiments, the warning may be via an emitted alert. Emitted alerts may be comprised of human sensible or device sensible emissions. Embodiments may be configured to detect objects comprising, but not limited to: person(s), car(s), animal(s), potential attacker(s), intruder(s), combinations thereof, and/or the like. The multi-beam forming lens may form multiple beams focused on different spatial zones in the to allow the personal warning device to detect objects in each of those spatial zones (See Grossman [0022, 0024]). 

Regarding claim 18, CHO in view of Grossman teaches all the limitations of claim 17. CHO further teaches wherein fusing comprises:
 acquiring, by the at least one processor, red-green-blue (RGB) data for each region of the depth image ([0099], e.g. Depth data 1845 may correlate with the distance of spatial zone(s) (e.g. defined by intersections of 1871-1878 with 1881-1886 with 1888-1889) from the sensor(s) (e.g. 1820). Depth data 1845 may be relative. In other words, depth data 1845 may provide distance information between, for example, objects, spatial zones, combinations thereof, and/or the like. (i.e. acquire data for each region of the depth image). [0048] Sensing zones (e.g., 1451 . . . 1484) may comprise a subset of sensing areas (e.g., pixels, i.e. Sensing zones (e.g., 1451 . . . 1484) may comprise a subset of sensing areas (e.g., pixels, i.e. acquire data for each region of the depth image) on the imaging sensor(s) 1492). [0052] Focal status 1495 may comprise a value(s) representing characteristics of projected in-focus object(s) in a sensing zone (e.g., 1451 . . . 1484). Values may be represented in analog and/or digital form (i.e. value represents in RGB level data). In a basic embodiment, value(s) may comprise a binary value(s) representing whether or not an in-focus projection of an object resides in a sensing zone (e.g., 1451 . . . 1484). In a more complex embodiment, value(s) may comprise a collection of values (e.g., an object state vector) that comprise various information regarding projection of object(s) in a spatial zone. Characteristics may comprise, color (I.e. RGB), texture (i.e. above combined paragraphs derived claimed limitation, namely, acquire red-green-blue (RGB)-level data for each region of the depth image ) ); and 
a mapping module 1840 (i.e. mapping data from a database or a table) configured to generate depth data 1845 of at least two of the spatial zones (e.g. defined by intersections of 1871-1878 with 1881-1886 with 1888-1889), based at least in part, on the in-focus status. Depth data 1845 may correlate with the distance of spatial zone(s) (e.g. defined by intersections of 1871-1878 with 1881-1886 with 1888-1889) from the sensor(s) (e.g. 1820). Depth data 1845 may be relative. In other words, depth data 1845 may provide distance information between, for example, objects, spatial zones (i.e. each region of the depth image), combinations thereof, and/or the like. [0052] In a more complex embodiment, value(s) may comprise a collection of values (e.g., an object state vector) that comprise various information regarding projection of object(s) in a spatial zone. Characteristics may comprise, color (i.e. RGB), texture, location, percentage of focus, shape, combinations thereof, and/or the like (i.e. above combined paragraphs teaches limitation, namely, acquire a distance value for each region of the depth image based on a table in which distance values for RGB-levels are arranged)).


Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (KR 10-2008-0113982, Publication date 2008-12-31) in view of Grossman et al. (US 20160295198 A1) and further in view of Kutliroff et al. ( US 20170243352 A1).


Regarding claim 7, CHO in view of Grossman teaches all the limitations of claim 1. 
CHO and Grossman combined teaches wherein a processor is configured to perform fusion of the depth image and the first sensing data; but differs from the claimed invention in not specifically and clearly describing wherein a processor is configured to perform fusion using a simultaneous localization and mapping (SLAM) algorithm. 

However, in the analogous field of endeavor, Kutliroff teaches wherein 
a processor is configured to perform fusion using a simultaneous localization and mapping (SLAM) algorithm ([0031], e.g. In some embodiments, the camera pose may be calculated using an RGB - based Simultaneous Localization and Mapping (SLAM) algorithm which is configured to extract feature descriptors from each RGB frame, match corresponding features across multiple frames and calculate the 6DOF camera pose for each frame through triangulation. Alternatively, data from inertial sensors 304, such as gyroscopes and accelerometers, may be used, either independently, or in combination (i.e. data fusion ) with the results of the RGB SLAM technique to obtain a more robust estimate of the camera pose (i.e. first sensing data using a simultaneous localization and mapping (SLAM) algorithm). [0032] By computing the camera transformation describing successive point cloud frames, the global camera pose for each frame can be computed, and the associated point clouds can be accumulated (by depth pixel accumulation circuit 306) into a single data structure (i.e. fusion multiple depth pixel structures in to a single data structure) representing the 3D reconstruction of the entire scene. [0033] Thus, computation of the camera pose for each frame allows for integration (i.e. fusion) of the depth maps (i.e. configured to perform depth of an image ) obtained at different times into a single 3D space. Each camera frame also includes an RGB image, which may similarly be associated with the 6DOF camera pose. [0035] the object detection/recognition circuit 504 may be configured to process the RGB image, and in some embodiments the associated depth map as well, along with the 3D reconstruction, to generate a list of any objects of interest recognized in the image (i.e. processor is configured to perform the depth image and the first sensing data using a simultaneous localization and mapping (SLAM) algorithm)).

The motivation to combine reference of Kutliroff and Grossman within the method of CHO before the effective filing date of the invention is that the new method provides techniques for 3D analysis of a scene including detection, segmentation and registration of objects within the scene . The analysis results may be used to implement augmented reality operations including removal and insertion of objects and the generation of blueprints. Further, Augmented reality (AR) applications attempt to blend virtual objects into real world images in a manner that appears seamless to the user in order to create a compelling AR experience. Existing AR systems typically rely on a combination of standard camera pose calculations and object recognition techniques that tend to be insufficient on their own to provide a convincing fusion of the real and the  virtual. Further, the analysis results provide the capability to perform a number of manipulations of the scene in a more realistic manner as compared to conventional AR system. Furthermore the RGB and depth components of the camera may be calibrated, both spatially and temporally, to improve the accuracy of the RGB values and the depth values of each individual pixel (See Kutliroff [0024, 0025 and a 0028]). 

Regarding claim 19, CHO in view of Grossman teaches all the limitations of claim 17. 

 
However, in the analogous field of endeavor, Kutliroff teaches wherein the fusing comprises fusing, by the at least one processor, the depth image and the first sensing data using a simultaneous localization and 20 mapping (SLAM) algorithm ([0031], e.g. In some embodiments, the camera pose may be calculated using an RGB - based Simultaneous Localization and Mapping (SLAM) algorithm which is configured to extract feature descriptors from each RGB frame, match corresponding features across multiple frames and calculate the 6DOF camera pose for each frame through triangulation. Alternatively, data from inertial sensors 304, such as gyroscopes and accelerometers, may be used, either independently, or in combination (i.e. data fusion ) with the results of the RGB SLAM technique to obtain a more robust estimate of the camera pose (i.e. first sensing data using a simultaneous localization and mapping (SLAM) algorithm). [0032] By computing the camera transformation describing successive point cloud frames, the global camera pose for each frame can be computed, and the associated point clouds can be accumulated (by depth pixel accumulation circuit 306) into a single data structure (i.e. fusion multiple depth pixel structures in to a single data structure) representing the 3D reconstruction of the entire scene. [0033] Thus, computation of the camera pose for each frame allows for integration (i.e. fusion) of the depth maps (i.e. configured to perform depth of an image ) obtained at different a single 3D space. Each camera frame also includes an RGB image, which may similarly be associated with the 6DOF camera pose. [0035] the object detection/recognition circuit 504 may be configured to process the RGB image, and in some embodiments the associated depth map as well, along with the 3D reconstruction, to generate a list of any objects of interest recognized in the image (i.e. processor is configured to perform the depth image and the first sensing data using a simultaneous localization and mapping (SLAM) algorithm)).

The motivation to combine reference of Kutliroff and Grossman within the method of CHO before the effective filing date of the invention is that the new method provides techniques for 3D analysis of a scene including detection, segmentation and registration of objects within the scene . The analysis results may be used to implement augmented reality operations including removal and insertion of objects and the generation of blueprints. Further, Augmented reality (AR) applications attempt to blend virtual objects into real world images in a manner that appears seamless to the user in order to create a compelling AR experience. Existing AR systems typically rely on a combination of standard camera pose calculations and object recognition techniques that tend to be insufficient on their own to provide a convincing fusion of the real and the  virtual. Further, the analysis results provide the capability to perform a number of manipulations of the scene in a more realistic manner as compared to conventional AR system. Furthermore the RGB and depth components of the camera may be calibrated, both spatially and temporally, to improve the accuracy of the RGB values and the depth values of each individual pixel (See Kutliroff [0024, 0025 and a 0028]). 
 

Allowable Subject Matter
Claims 14-16 are allowable over prior arts. 
Claims 3-6, 8-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 

Prior Art Record 
The prior art made of record and not relied upon is considered pertinent 

to applicant’s disclosure. 

Herman; David Michael et al. (US 20190349571 A1) - DISTORTION CORRECTION FOR VEHICLE SURROUND VIEW CAMERA PROJECTIONS.
BUERKER; Martin et al. (US 20210004614 A1) - Surround View System Having an Adapted Projection Surface.
Pack; Robert Todd et al. (US 9037396 B2) - Simultaneous localization and mapping for a mobile robot.
Ma; Derek Xiang et al. (US 20200372262 A1) - CLOSED LANE DETECTION.
ZHANG; WENDE et al. (US 20150077560 A1) - FRONT CURB VIEWING SYSTEM BASED UPON DUAL CAMERAS.
 Briggs; Forrest Samuel et al. (US 20190289282 A1) - EXPOSURE COORDINATION FOR MULTIPLE CAMERAS.
Saigh; Michael et al. (US 20170253330 A1) - UAV POLICING, ENFORCEMENT AND DEPLOYMENT SYSTEM.
Droz; Pierre-Yves et al. (US 20190052844 A1) - Rotating LIDAR with Co-Aligned Imager.
Geiger; Michael B. (US 5947051 A) - Underwater self-propelled surface adhering robotically operated vehicle.
Schnittman; Mark (US 9020637 B2) - Simultaneous localization and mapping for a mobile robot.
Simek; Kyle et al. (US 20180139431 A1) - CAPTURING AND ALIGNING PANORAMIC IMAGE AND DEPTH DATA.
Venkataraman; Kartik et al. (US 20140267243 A1) - Systems and Methods for Synthesizing Images from Image Data Captured by an Array Camera Using Restricted Depth of Field Depth Maps in which Depth Estimation Precision Varies.
Lehmann; Oliver et al. (US 20190012806 A1) - Mobile Device Localization In Complex, Three-Dimensional Scenes.
Monterroza; Fredy et al. (US 20170314930 A1) - SYSTEM AND METHOD FOR ACHIEVING FAST AND RELIABLE TIME-TO-CONTACT ESTIMATION USING VISION AND RANGE SENSOR DATA FOR AUTONOMOUS NAVIGATION.
LI; Jian et al. (US 20190180467 A1) - SYSTEMS AND METHODS FOR IDENTIFYING AND POSITIONING OBJECTS AROUND A VEHICLE.
PEKELNY; Yuri et al. (US 20190362544 A1) - FUSION OF DEPTH IMAGES INTO GLOBAL VOLUMES.
JIANG; Hong (US 20210012165 A1) - DATA PROCESSING METHOD AND DEVICE BASED ON MULTI-SENSOR FUSION, AND MULTI-SENSOR FUSION METHOD.
Murray; James Thomas et al. (US 20160014395 A1) - DATA FUSION PROCESSING TO IDENTIFY OBSCURED OBJECTS.
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645